                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                              2/5/2020
                                                                              DATE FILED: ______________
---------------------------------------------------------------x
BENJAMIN ASHMORE,                                              :
                                                               :
                                    Plaintiff,                 :
                                                               :   ORDER
                  -v.-                                         :
                                                               :   11-CV-8611 (AT) (JLC)
CGI GROUP, INC. and CGI                                        :
FEDERAL INC.,                                                  :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------x

JAMES L. COTT, United States Magistrate Judge.

        By letter-motion emailed to the Court on January 27, 2020, plaintiff seeks to

compel defendants to produce the total annual compensation (as well as hourly rate

and incentive compensation information) of an individual named Joyce Clause, who

plaintiff alleges is a relevant comparator, and who defendants contend is an

independent contractor not similarly situated to plaintiff.1 Defendants filed their

opposition to the letter-motion on January 29, 2020 (Dkt. No. 396).

        The motion to compel is denied. First, it is untimely. Plaintiff had several

opportunities to seek this information, including in his discovery requests

propounded this fall when discovery was reopened, and in prior motions to compel,

and he failed to do so. Moreover, even after defendants refused to produce this

information on January 13, 2020, plaintiff waited two weeks to seek relief from the



1Plaintiff apparently emailed the letter-motion to the Court rather than filing it on
the docket because an exhibit attached thereto has a confidential designation.
Plaintiff is hereby directed to file the letter-motion on the docket forthwith to
complete the record, and redact Exhibit 2, which may remain redacted until further
order of the Court.
                                                         1
Court while extensive pre-trial filings were being made.

      Second, the information provided by the parties establishes that Ms. Clause

was an independent contractor, not an employee. As such, she was not similarly

situated to plaintiff. In its December 20 Order (Dkt. No. 355), the Court directed

the production of certain information related to employees, not individuals who

were independent contractors. Indeed, the Court’s denial at that time of plaintiff’s

request number 13 (which sought, inter alia, compensation for independent

contractors) should have resolved the matter now before the Court.

      Finally, the request is not proportional to the needs of the case, especially at

this late date. By their account, defendants have already produced compensation

information for manager and director-level employees in Ms. Carragher’s sector

from 2009-18, including for “40 employees in 2009 and varying numbers of

employees for other years.” Defendants’ Jan. 29 Ltr. at 4. Plaintiff has failed to

establish the significance of the information related to Ms. Clause, especially given

the other information that has already been produced.

      SO ORDERED.

Dated: February 5, 2020
       New York, New York




                                          2
